DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aycock (20190331762).
Referring to claim 1, 8, and 15, Aycock shows a method and corresponding code and computing system comprising: 
receiving, at an electronic device, skylight sensor data (see figure 3 Ref 1001); 
generating environment data from the skylight sensor data, the environment data comprising a value of a geospatially dependent parameter associated with light received by a skylight sensor from a predetermined celestial light source (see figure 3 Ref 207); 
and receiving, at least two of: 
a compass direction of the predetermined celestial light source when the skylight sensor data was received (see figure 3 Ref 208),  
a time at which the skylight sensor data was received (see figure 3 Ref 205), or 
a geospatial coordinate at which the skylight sensor data was collected (see figure 3 Ref 208); and 

the compass direction of the predetermined celestial light source when the skylight sensor data was received (see figure 3 Ref 1006), 
the time at which the skylight sensor data was received (see figure 3 Ref 207 also see paragraph 82 note the system determines if there is an equation to determine time), or the geospatial coordinate at which the skylight sensor data was collected (see figure 3 Ref 1007).
Referring to claims 2, 9, and 16, Aycock shows the predetermined celestial light source is at least one of a sun or a Star visible at night (see paragraph 32).
Referring to claims 3 and 10, Aycock shows the skylight sensor comprises at least one of a camera or a photodiode (see paragraph 32). 
Referring to claims 4, 11, and 17 Aycock shows the geospatially dependent parameter associated with light received by the skylight sensor from the predetermined celestial light source is at least one of a polarization angle of light received by the skylight sensor, an elevation of the predetermined celestial light source, or an azimuth of the celestial light source (see paragraph 64).
Referring to claims 5, 12, and 18, Aycock shows receiving, at the electronic device, position sensor data from at least one of an inertial measurement unit IMU), a compass, a magnetometer, or an accelerometer (see figure 5 note Ref 214, 215 and 211 that provide the known prior position/orientation data); and determining, based in part on the environment data and the position sensor data, at least one of: the compass direction of the predetermined celestial light source when the skylight sensor data was received (see figure 3 Ref 1004), the time at which the skylight sensor data was 
Referring to claims 7, 14, and 20, Aycock shows the skylight sensor data is received from a second electronic device configured to collect and aggregate time-stamped skylight sensor data and time-stamped compass direction data over a predetermined period of time (see the steps that are performed to determine position based on celestial bodies in figures 9a-9b that produce results A, B, and C.  Those are then passed to the processing unit shown in figure 9c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aycock (20190331762) in view of Li (CN107689064).
Referring to claims 6, 13, and 20, Aycock shows determining that a global positioning system (GPS) lock of a GPS signal associated with a device is terminated (see figure 4 see Ref 1030), the device comprising the skylight sensor (see figure 4 Ref 1038).  However Aycock fails to show restoring the GPS lock using the environment data.
Li shows a similar device including restoring the GPS lock using environment data (see abstract).  It would have been obvious to include restoring the GPS lock as .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Onomura (20190056512), Belenkii (20120173143), Belenkii (20120021385), Belenkii (20100283840) are all prior art that show similar devices to that claimed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645